Citation Nr: 1010320	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  02-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar strain and 
degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for DDD of the cervical 
spine.  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which reopened the claim for service 
connection for lumbar strain and DDD of the lumbar spine, but 
denied the claim on the merits, and also denied the claims of 
service connection for DDD of the cervical spine and 
fibromyalgia.  

In August 2004, the Veteran testified before the undersigned 
veterans Law Judge (VLJ) at a Travel Board hearing.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

In January 2005, the Board remanded the instant claim for 
further development.  

In December 2005, the Board denied the claims for service 
connection for lumbar strain and DDD of the lumbar spine, DDD 
of the cervical spine, and fibromyalgia.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (CAVC), which in a February 2008 Memorandum Decision, 
vacated the Board's December 2005 decision and remanded the 
matters for further adjudication.

The  issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
gynecological problems being referred has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that her lumbar strain and DDD of the 
lumbar and cervical spines are the result of her active duty.  
She also maintains that her cervical spine disorder is the 
result of her lumbar spine disorder.  Additionally, she 
alleges that her fibromyalgia is due to her active service, 
or in the alternative, a manifestation of her endometriosis.  

The Court remanded the issues of service connection for 
lumbar strain and DDD of the lumbar spine, DDD of the 
cervical spine, and fibromyalgia, because the Board, in its 
December 2005 decision, relied on an inadequate medical 
examination report performed in May 2005.  The Board failed 
to ensure compliance with a previous Board remand 
instruction.  A remand by the Court or the Board confers on 
the Veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268,271 (1998).  The May 2005 VA examination 
provided conclusory statements that did not address the items 
required by the remand.  Specifically, the examiner failed to 
provide a complete rationale addressing whether the Veteran 
had a preexisting lumbar spine disorder, and whether such a 
disorder was aggravated during service.  With respect to the 
opinion addressing a possible nexus between fibromyalgia and 
service, the examiner did not address whether endometriosis 
or the Veteran's back complaints were related.  As a result, 
the CAVC is remanding the claims to the Board in an effort 
that the medical opinions are responsive to the findings 
shown and provide rationales for the findings, and also so 
that the Board can provide adequate reasons and bases for its 
reliance on any medical opinion provided.  


Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC will afford the Veteran a 
comprehensive orthopedic examination to 
be conducted by a qualified physician.  
The claims folder and a copy of this 
remand will be reviewed by the examiner 
in conjunction with this examination, and 
the examiner must acknowledge such 
receipt and review in any report 
generated as a result of this 
examination.  All indicated studies 
should be provided and all clinical 
findings must be reported in detail.  The 
examiner should list all disabilities of 
the lumbar and cervical spine.  The 
examiner should address the following:

a.  The examiner should indicate, 
after a review of the claims folder 
and taking into consideration sound 
medical principles, whether the 
Veteran entered service with a 
chronic lumbar disorder.  If making 
a determination that a back 
disability existed prior to service, 
the examiner must give a detail 
rationale for such a finding, 
including citing to any medical 
reports and/or pointing to generally 
accepted medical principles.  If the 
examiner finds that the Veteran did 
enter service with a chronic lumbar 
disorder, he or she should determine 
whether there was a permanent 
increase in severity of the 
preservice lumbar spine disability, 
and if so, whether such increase in 
lumbar disability increased beyond 
the natural progress of the disease.  

b.  If it is determined that there 
are no medical principles to support 
a finding that the Veteran's lumbar 
disorder to include lumbar strain 
and DDD of the lumbar spine, existed 
prior to service, the examiner 
should state whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's 
current lumbar spine disorder is 
related to her falls in service or 
to the back complaints in service.  

c.  As to the Veteran's cervical 
spine disorder, the examiner should 
give an opinion based upon 
examination findings, historical 
records, and medical principles as 
to the etiology of the Veteran's 
current cervical spine disorder, 
including whether it is related to 
her falls in service, to the 
complaints of back pain in service, 
or to a current back disability.  In 
other words, the examiner should 
state whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
current cervical spine disorder is 
related to her falls in service, to 
the back complaints in service, or 
to her current back disability.  

d.  As to the Veteran's 
fibromyalgia, the examiner should 
state whether the Veteran currently 
has fibromyalgia and if so, whether 
it is at least as likely as not (50 
percent or more probability) that 
the Veteran's current fibromyalgia 
is due to any incident of service, 
including treatment of endometriosis 
or back complaints in service.  

A complete written rationale must be made 
for all opinions rendered.  If any 
requested opinion cannot be provided, 
that fact should be noted and it should 
be explained by the examiner in detail 
why securing the opinion is not possible.  
The examination report should be typed.  

3. The Veteran is hereby notified that it 
is her responsibility to report for all 
examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 
38 C.F.R. § 3.158, 38 C.F.R. § 3.655 
2009).  In the event that the Veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice of the 
scheduled examination was sent to the 
last known address.  It should also be 
indicated whether any notice sent was 
returned as undeliverable.  

4. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for lumbar strain, DDD of the 
lumbar spine, DDD of the cervical spine, 
and fibromyalgia.  The RO/AMC must ensure 
that all directed factual and medical 
development as noted above is completed.  
In the event that the examination reports 
do not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, she and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the laws and regulations on 
service connection, and secondary service 
connection.  They should be given an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


`
_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



